Case 1:18-cv-11970-JBS-KMW Document 54-2 Filed 02/08/19 Page 1 of 27 PageID: 664




                        EXHIBIT A
Case 1:18-cv-11970-JBS-KMW Document 54-2 Filed 02/08/19 Page 2 of 27 PageID: 665



                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

  THE HOMESOURCE, CORP.
                                                  No:
                                                             Case No. 1:18-cv-11970
                         Plaintiff,

           vs.

 RETAILER WEB SERVICES, LLC,
 LOCAL RETAIL SOLUTIONS, LLC,
 RETAILER WEB SERVICES II, LLC, and
 JOHN DOE,

                         Defendants.


                               SECOND AMENDED COMPLAINT

           1.    Plaintiff The HomeSource, Corp. (“HomeSource”) amends its Complaint pursuant

  to Federal Rule of Civil Procedure 15 to assert claims against the related entities Retailer Web

  Services, LLC, Local Retail Solutions, LLC, and Retailer Web Services II, LLC (collectively

  “RWS”).

           2.    HomeSource filed its initial complaint against Retailer Web Services, LLC for

  false advertising, defamation, tortious interference with commercial relationships, and unfair

  competition. Both HomeSource and RWS provide competitive technology services, including

  but not limited to operating websites for the same types of retail store customers.

           3.    In late 2017, HomeSource launched a product that directly competes with RWS’s

  product and began to quickly acquire RWS customers. On July 16, 2018, for example,

  HomeSource moved approximately 200 customers from RWS’s platform to HomeSource’s

  platform.

           4.    The same day, RWS began a smear campaign designed to unfairly disparage

  HomeSource and deceive its customers. RWS published false and misleading statements about


  7100687 v3
Case 1:18-cv-11970-JBS-KMW Document 54-2 Filed 02/08/19 Page 3 of 27 PageID: 666



  HomeSource in newsletters distributed via email over the next few days to HomeSource’s

  customers and potential customers. RWS further contacted HomeSource’s customers and

  potential customers by telephone regarding the same issues.

           5.    On or about July 19, 2018, RWS misrepresented security vulnerabilities of

  HomeSource’s data and intellectual property to third parties. RWS emailed HomeSource notice

  of a “security hole” in HomeSource’s software at 11:59 p.m., and then uploaded a video at 1:33

  a.m. just hours later advertising the “security hole” to the public.

           6.    On July 20, 2018, RWS sent out the newsletter attached as Exhibit A to the

  parties’ customers and potential customers. This lawsuit followed on July 23.

           7.    Between August 9, 2018 and September 5, 2018 (after the filing of HomeSource’s

  Amended Complaint), HomeSource was the victim of various cyberattacks, as explained more

  fully below.

           8.    HomeSource brings this second amended complaint against RWS for tortious

  interference with commercial relationships, false advertising, defamation, unfair competition and

  violations of the Computer Fraud and Abuse Act (“CFAA”), 18 U.S.C. § 1030.

           9.    As a result of RWS’s unlawful actions and John Doe’s unlawful actions,

  HomeSource has lost customers and its reputation has been unfairly damaged in an amount to be

  determined at trial.

                                               PARTIES

           10.   Plaintiff HomeSource is a New Jersey corporation with its principal place of

  business at 420 Ganttown Road, Sewell, NJ 08080.

           11.   Defendant Retailer Web Services, LLC is an Arizona limited liability company

  with a principal place of business at 15615 N. 71ST Street, Suite 205, Scottsdale, AZ 85254.



                                                    2
  7100687 v3
Case 1:18-cv-11970-JBS-KMW Document 54-2 Filed 02/08/19 Page 4 of 27 PageID: 667



           12.   Defendant Retailer Web Services II, LLC, is a Delaware limited liability company

  with a principal place of business at 15615 N. 71ST Street, Suite 205, Scottsdale, AZ 85254.

           13.   Defendant Local Retail Solutions, LLC, is a Delaware limited liability company

  with a principal place of business at 15615 N. 71ST Street, Suite 205, Scottsdale, AZ 85254.

           14.   Thus far, discovery has revealed that Local Retail Solutions, LLC, and Retailer

  Web Services II, LLC, are related entities to Retailer Web Services, LLC. Discovery is

  continuing as to the exact relationships between these three entities.

           15.   At this time, HomeSource does not know the identity of John Doe, who is the

  person(s) who conducted the DDoS attacks against HomeSource’s websites.

                                   JURISDICTION AND VENUE

           16.   This Court has federal question jurisdiction over HomeSource’s federal claims

  pursuant to 28 U.S.C. §§ 1331, 1338(a).

           17.   This court has personal jurisdiction over defendants RWS because RWS is

  engaged in the systematic and continuous conduct of business in the State of New Jersey.

  RWS’s conduct in connection with the State of New Jersey required it reasonably to anticipate

  that it would be subject to the jurisdiction of the courts in the State of New Jersey.

           18.   Upon information and belief, this court has personal jurisdiction over defendant

  John Doe because Doe expressly aimed tortious conduct at HomeSource, a New Jersey

  corporation, via the internet such that defendant could reasonably anticipate being haled into

  district court in New Jersey due to his or her tortious conduct.

           19.   Venue in the District of New Jersey is proper under 28 U.S.C. § 1391.

                                    FACTUAL BACKGROUND

  A.       HomeSource and RWS

           20.   HomeSource provides software and data solutions for retailers and manufacturers.

                                                    3
  7100687 v3
Case 1:18-cv-11970-JBS-KMW Document 54-2 Filed 02/08/19 Page 5 of 27 PageID: 668



           21.     HomeSource’s proprietary software aggregates large amounts of data – including

  item numbers, product specs, training videos, and more – into one single, usable platform, which

  allows retailers and manufacturers to streamline various processes such as printing customized

  quotes, providing accurate shipping times, and real-time updating of sizes, colors, and options so

  dealers always have current and accurate information at their fingertips.

           22.     Upon information and belief, RWS offers a competitive tool called

  “RetailDeck/WebFronts.” Prior to HomeSource’s competitive tool, RWS had a virtual

  monopoly in this area.

           23.     Around August 2017, GridIron Capital (“GridIron”), and Nationwide Marketing

  Group (“Nationwide”), considered investing in HomeSource, and all three parties entered into a

  non-disclosure agreement (“NDA”).

           24.     Through the due diligence process, GridIron and Nationwide acquired a great deal

  of sensitive, proprietary information about HomeSource, its software, financial information, and

  legal history.

           25.     GridIron and Nationwide ended up not investing in HomeSource, but they did

  invest in RWS, according to a press release from February 24, 2018.

           26.     Upon information and belief, GridIron, Nationwide and RWS are now all related

  entities.

           27.     In 2018, HomeSource moved hundreds of customers from RWS’s platform to

  HomeSource’s platform.

           28.     These customers are predominantly local retailers that sell appliances, electronics,

  and furniture through a brick and mortar store and a website.

           29.     HomeSource provides these customers with e-commerce solutions for their

  websites through its pricing-lookup tool and software.

                                                    4
  7100687 v3
Case 1:18-cv-11970-JBS-KMW Document 54-2 Filed 02/08/19 Page 6 of 27 PageID: 669



           30.   Upon information and belief, RWS has delayed and/or ignored requests from

  RWS’s former/current customers to have their domains released so they can be transferred to

  HomeSource’s platform.

  B.       RWS’s False and Misleading Advertising and Tortious Interference

           31.   On or about July 20, 2018, RWS’s CEO Jim Kane and COO Jennie Gilbert

  emailed a newsletter to HomeSource’s customers and potential customers which contained

  materially false and misleading statements about HomeSource. See July 20th Newsletter,

  attached as Exhibit A to HomeSource’s Complaint.

           32.   Under the heading, “Has HomeSource ever done anything like this before?”,

  RWS stated, “The White family, owners of HomeSource and similar other businesses, appear to

  have a history of their business relationships ending in lawsuits against them. They were found

  guilty of making negligent misrepresentations about the capabilities of their software in a

  federal lawsuit (Civil Action NO. 3:12-CV-0090).”

           33.   The text “Civil Action NO. 3:12-CV-0090” contains a hyperlink to Judge Graham

  Mullen’s Order (“Graham Order”) on a motion for attorney’s fees in the case of Furniture

  Distributors, Inc. v. Software Support-PMW, Inc. (“Furniture Lawsuit”).

           34.   HomeSource was not a party in the Furniture Lawsuit and was not found “guilty”

  of making negligent misrepresentations about the capability of their software.

           35.   No member of the White family was a party in the Furniture Lawsuit, and no

  member of the White family was found “guilty” of making negligent misrepresentations about

  the capability of their software.

           36.   RWS further misrepresented: “The judge later deemed the counter-claims they

  alleged along the way ‘totally meritless’ and ordered them to pay Furniture Distributors, Inc.



                                                  5
  7100687 v3
Case 1:18-cv-11970-JBS-KMW Document 54-2 Filed 02/08/19 Page 7 of 27 PageID: 670



  fifty thousand dollars to reimburse attorney fees in addition to the four hundred fifty thousand

  dollars already awarded them at trial.”

           37.   RWS’s use of “they” implies that HomeSource and the White family filed these

  counterclaims, but once again, they were not parties to the lawsuit, and it was actually Software

  Support-PMW, Inc. who filed these counterclaims in the action.

           38.   The Graham Order does not mention HomeSource or the White family at all.

           39.   RWS’s newsletter misleadingly and falsely implies that HomeSource and/or its

  owners were found “guilty” of negligent misrepresentations, but they are not even parties to this

  lawsuit, and the Graham Order deals with a motion for attorney’s fees.

           40.   RWS goes on to state in the newsletter: “Despite the ruling, Furniture

  Distributors Inc sued Homesource again when Homesource failed to make any of the

  payments ordered (Case 3:15-CV-00313).”

           41.   The text “Case 3:15-CV-00313” contains a hyperlink to a Complaint filed in the

  United States District Court for the Western District of North Carolina, Furniture Distributors,

  Inc. v. James R. White, Jr.; James R. White, Sr.; Phyllis M. White; Gregory L. White; Courtney

  Murnane; Software-Support PMW, Inc.; The Homesource, Corp.; BBJ Corp., and Centerspec,

  LLC.

           42.   RWS falsely states that HomeSource was sued for a second time by Furniture

  Distributors, Inc., but HomeSource was not a party to the original Furniture Lawsuit.

           43.   RWS falsely states that HomeSource failed to make any of the payments ordered,

  but HomeSource was not ordered to make any payments and it was not a party to the prior

  lawsuit.




                                                   6
  7100687 v3
Case 1:18-cv-11970-JBS-KMW Document 54-2 Filed 02/08/19 Page 8 of 27 PageID: 671



           44.   RWS misrepresented that HomeSource failed to make payments in order to

  intentionally disparage HomeSource’s business and damage its relationship with its customers

  and potential customers.

           45.   RWS further misrepresented that Martin Salas was a consultant hired by

  HomeSource, but HomeSource never hired or entered into any contract with Martin Salas

  directly.

           46.   Upon information and belief, after HomeSource filed the initial complaint in this

  action, RWS continued to make false, misleading, and/or defamatory statements about

  HomeSource to HomeSource’s customers, potential customers, and third parties.

  C.       RWS Misrepresented Security Vulnerabilities and Tried to Pose as a Customer to
           Acquire Access to HomeSource’s Systems

           47.   On July 19, 2018, at 11:58 p.m., Jim Kane, CEO of RWS, emailed HomeSource

  and Ken Miele, of ADC, to point out a potential security hole and vulnerability in HomeSource’s

  systems.

           48.   Less than two hours later, RWS emailed the July 20th Newsletter to

  HomeSource’s customers which states: “Our investigation unearthed a possible major security

  concern with HomeSource sites.” See Exhibit A.

           49.   The July 20th Newsletter contained a link to a short video where Jim Kane

  explains how he believes one could hack into HomeSource’s system, and he provides the steps

  one could take in order to do it.

           50.   The video misrepresents the security of customers’ files and alleges that they are

  publicly available, when in fact, HomeSource does not store customer information in this

  “bucket” or online folder.




                                                  7
  7100687 v3
Case 1:18-cv-11970-JBS-KMW Document 54-2 Filed 02/08/19 Page 9 of 27 PageID: 672



           51.   A RWS employee left a voicemail for HomeSource in which he posed as a

  potential customer named Tony Bosco, who claimed to be opening a store for furniture and

  appliances called Kensington Appliance and Furniture, in order to deceive HomeSource and gain

  access to their data and methods.

  D.       John Doe Launched DoS and/or DDoS Attacks against HomeSource’s Customers’
           Websites

           52.   Beginning in August 2018, John Doe deployed several DoS and DDoS attacks

  through the use of bots and/or programs that only targeted HomeSource’s customers who also

  used to be customers of RWS.

           53.   In these DoS and DDoS attacks, the bots and/or programs would continually view

  the websites and run hundreds and thousands of searches in an effort to overload HomeSource’s

  computer systems and software and crash the websites.

           54.   Upon information and belief, John Doe’s attacks came out of Scottsdale, Arizona,

  the same location as defendants RWS, due to the exponentially disproportionate volume of

  traffic coming out of the location.

           55.   John Doe hid its operating system, browser, and many parts of its digital

  fingerprint when launching the attacks in order to conceal its identity.

           56.   John Doe also deployed bots which are programmed to continually send hundreds

  and thousands of requests for service upon a single website in order to crash it, or at the very

  least, severely slow it down for other consumers trying to use the site.

           57.   John Doe has launched thousands of DoS and/or DDoS attacks against

  HomeSource’s customers since the beginning of August 2018.

           58.   The only HomeSource customers that have been victimized by these attacks were

  all former customers of RWS, as HomeSource’s remaining customers were not targeted.


                                                   8
  7100687 v3
Case 1:18-cv-11970-JBS-KMW Document 54-2 Filed 02/08/19 Page 10 of 27 PageID: 673



           59.   HomeSource subpoenaed GoDaddy in an attempt to identify John Doe, because

  John Doe used a GoDaddy account to deploy the DDoS attacks.

           60.   GoDaddy has informed HomeSource that GoDaddy cannot identify John Doe,

  because the GoDaddy account used was compromised at the time the attacks occurred.

           61.   Upon information and belief, John Doe hacked a GoDaddy account and then used

  that GoDaddy account to commit the DDoS attacks.

  E.       RWS Used HomeSource’s Customer Names and Passwords to Log in to
           HomeSource’s Systems as a HomeSource Customer, Without Authorization.

           62.   HomeSource has given usernames and passwords to certain of its customers, who

  pay for access to HomeSource’s services.

           63.   HomeSource only provides this access after each customer agrees to its Terms

  and Conditions, which require that the customer keep the username and password secure, and not

  provide the username and password to any other party.

           64.   RWS has used the username and passwords of two HomeSource customers

  without authorization.

           65.   RWS has logged into HomeSource’s websites and obtained HomeSource’s

  proprietary information without authorization, under the false pretense that RWS was logging in

  as a HomeSource customer.

  F.       RWS Designed and Deployed Software (Spiders or Crawlers) Specifically to
           Monitor and Download Information From HomeSource’s Websites, For the
           Purpose of Disrupting HomeSource’s Business and Gaining an Unfair Competitive
           Advantage.

           66.   RWS concealed its identity when visiting HomeSource’s websites through the use

  of a proxy server and virtual private network.

           67.   Through discovery, HomeSource learned that RWS designed and deployed

  software (“spiders” or “web crawlers”) to monitor and download information from

                                                   9
  7100687 v3
Case 1:18-cv-11970-JBS-KMW Document 54-2 Filed 02/08/19 Page 11 of 27 PageID: 674



  HomeSource’s websites for the purpose of disrupting HomeSource’s business and to gain an

  unfair competitive advantage.

           68.    RWS engaged in this conduct despite knowing that it was unlawful and expressly

  prohibited.

           69.    This conduct did cause damage to HomeSource’s websites.

  G.       RWS Conspired to Hack HomeSource’s Websites.

           70.    Three HomeSource websites were hacked on August 13, 2018.

           71.    HomeSource was scheduled to meet with one of RWS’s largest customers the

  next day on August 14, 2018, and RWS was aware that this meeting was going to occur.

           72.    Around the time of the hack on August 13, 2018, RWS ran a spider script against

  the three hacked websites.

           73.    In the days just prior to August 13, 2018, RWS was monitoring those three

  websites in a manner that would alert RWS when the websites were altered.

           74.    Based on RWS’s internet activity on those three sites, RWS was aware that the

  websites were going to be hacked before those websites were actually hacked on August 13.

    Count I – False and Misleading Advertising under the Lanham Act, 15 U.S.C. § 1125 (a)
                                       against RWS

           75.    HomeSource repeats and incorporates all other paragraphs of this Complaint as if

  fully set forth herein.

           76.    Section 1125(a) of Title 15 of the United States Code states, in pertinent part, the

  following:

           Any person who, on or in connection with any good or services, … uses in
           commerce any word, term, name, symbol, … or any false designation of origin,
           false or misleading description of fact, or false or misleading representation of
           fact… which – in commercial advertising or promotion, misrepresents the nature,
           characteristics, qualities… of another person’s goods, services, or commercial


                                                   10
  7100687 v3
Case 1:18-cv-11970-JBS-KMW Document 54-2 Filed 02/08/19 Page 12 of 27 PageID: 675



           activities, shall be liable in a civil action by any person who believes that he or
           she is or is likely to be damaged by such act.

           77.    RWS’s use of “HomeSource” in connection with materially false and misleading

  statements about HomeSource’s reputation, legal history, security, and the quality of its goods

  and services, constitutes commercial advertising that misrepresents the nature, characteristics,

  and qualities of HomeSource’s goods, services, and commercial activities.

           78.    RWS’s conduct in disseminating emails and newsletters and placing phone calls

  to HomeSource’s customers and potential customers with materially false and misleading

  statements about HomeSource constitutes false advertising and unfair competition.

           79.    RWS’s conduct constitutes false and misleading advertising in violation of 15

  U.S.C. § 1125(a).

           80.    HomeSource has no adequate remedy at law. RWS’s conduct has caused, and if

  not enjoined, will continue to cause irreparable damage to the rights of HomeSource, its brand,

  reputation and goodwill.

           81.    As a result of RWS’s conduct, HomeSource has been damaged.

                                Count II – Defamation against RWS

           82.    HomeSource repeats and incorporates each paragraph of this Complaint as if set

  forth fully herein.

           83.    By engaging in the above-described conduct, RWS defamed HomeSource

  including, without limitation, by directly publishing and distributing emails and newsletters that

  deliberately, or at the very least negligently, (i) contain statements that are defamatory in nature

  and character; (ii) were published and disseminated by RWS to third parties, including

  HomeSource’s customers and potential customers; (iii) were understood by their recipients to




                                                   11
  7100687 v3
Case 1:18-cv-11970-JBS-KMW Document 54-2 Filed 02/08/19 Page 13 of 27 PageID: 676



  apply to HomeSource and to be defamatory; and (iv) caused special harm to HomeSource by

  virtue of such publications.

           84.    RWS’s statements contained in the emails and newsletters impute both civil

  offenses and business and professional misconduct to HomeSource – including, but not limited

  to, allegations that HomeSource was found liable of negligent misrepresentation and allegations

  that HomeSource failed to pay a prior customer despite a court order.

           85.    RWS’s statements contained in the emails and newsletters are the kind that would

  be particularly harmful to a business involved in e-commerce.

           86.    The statements contained in the emails and newsletters have caused and will

  continue to cause substantial pecuniary and reputational harm to HomeSource.

           87.    As a result, RWS is liable to HomeSource for damages caused by RWS’s

  conduct.

     Count III – Tortious Interference with Prospective Economic Advantage against RWS

           88.    HomeSource repeats and incorporates each paragraph of this Complaint as if set

  forth fully herein.

           89.    HomeSource had a protected interest in its reasonable expectation of economic

  advantage, as it relates to HomeSource’s prospective economic interests with potential customers

  of its goods/services.

           90.    RWS willfully, maliciously, and intentionally interfered with HomeSource’s

  prospective economic advantage by publishing materially false and misleading statements about

  HomeSource in newsletters and emails that RWS sent to HomeSource’s potential customers,

  HomeSource’s customers, and its customers’ buyers.




                                                 12
  7100687 v3
Case 1:18-cv-11970-JBS-KMW Document 54-2 Filed 02/08/19 Page 14 of 27 PageID: 677



           91.    RWS further willfully, maliciously and intentionally interfered with

  HomeSource’s prospective economic advantage by engaging in the various unlawful cyber

  activities set forth above.

           92.    RWS willfully, maliciously and intentionally interfered with HomeSource’s

  prospective economic advantage by logging into HomeSource’s websites using other companies’

  usernames and passwords, without authorization from HomeSource.

           93.    RWS’s conduct was without justification.

           94.    RWS’s conduct caused HomeSource a loss of prospective economic gain.

           95.    As a direct and proximate result of RWS’s conduct, HomeSource has been and

  continues to be damaged.

           96.    By reason of the foregoing, HomeSource is entitled to injunctive relief, treble

  damages, attorneys’ fees and costs, and further relief as the Court deems just and proper.

                   Count IV – Tortious Interference with Contract against RWS

           97.    HomeSource repeats and incorporates each paragraph of this Complaint as if set

  forth fully herein.

           98.    RWS was fully aware of the contractual relationship existing between

  HomeSource’s customers and HomeSource, including the fact that a valid and enforceable

  contract existed between these parties, and RWS was a not a party to this contractual

  relationship.

           99.    RWS willfully and intentionally interfered with the contractual relationship by

  publishing materially false and misleading statements about HomeSource in newsletters and

  emails that RWS sent to HomeSource’s customers, and its customers’ buyers.




                                                   13
  7100687 v3
Case 1:18-cv-11970-JBS-KMW Document 54-2 Filed 02/08/19 Page 15 of 27 PageID: 678



           100.    RWS further willfully, maliciously and intentionally interfered with

  HomeSource’s contractual relationships with its customers by engaging in the various unlawful

  cyber activates set forth above.

           101.    RWS willfully, maliciously and intentionally interfered with HomeSource’s

  contractual relationship with its customers by logging into HomeSource’s websites using

  customers’ usernames and passwords, without authorization from HomeSource.

           102.    RWS’s conduct is without justification.

           103.    As a direct and proximate result of RWS’s conduct, HomeSource has been and

  continues to be damaged.

           104.    By reason of the foregoing, HomeSource is entitled to injunctive relief, treble

  damages, attorneys’ fees and costs, and further relief as the Court deems just and proper.

                Count V – Common Law and Federal Unfair Competition against RWS

           105.    HomeSource repeats and incorporates each paragraph of this Complaint as if set

  forth fully herein.

           106.    RWS’s conduct constitutes unfair competition, in that RWS is attempting to

  benefit commercially by stealing HomeSource’s customers through publishing materially false

  and misleading statements about HomeSource.

           107.    RWS’s wrongful conduct arises directly out of and is connected to its advertising

  activities.

           108.    RWS’s conduct further constitutes unfair competition because RWS engaged in

  the various unlawful cyber activities set forth above.

           109.    RWS’s conduct in logging into HomeSource’s websites using other companies’

  usernames and passwords, without authorization from HomeSource, also constitutes unfair

  competition.

                                                    14
  7100687 v3
Case 1:18-cv-11970-JBS-KMW Document 54-2 Filed 02/08/19 Page 16 of 27 PageID: 679



           110.   RWS’s conduct in pretending to be a potential HomeSource customer and

  HomeSource customers constitutes unfair competition.

           111.   RWS’s conduct in conspiring to hack and/or promoting the hacking of

  HomeSource’s websites constitutes unfair competition.

           112.   The aforementioned acts constitute unfair competition against HomeSource under

  15 U.S.C. § 1125.

           113.   HomeSource has been and continues to be damaged by RWS’s activities and

  conduct. Accordingly, HomeSource is entitled to recover its damages, pursuant to 15 U.S.C.

  §1117(a).

           114.   Unless RWS’s conduct is enjoined, HomeSource and its goodwill and reputation

  will suffer irreparable injury which cannot be adequately calculated or compensated solely by

  money damages.

           115.   By reason of the foregoing, HomeSource is entitled to injunctive relief, treble

  damages, attorneys’ fees and costs, and further relief as the Court deems just and proper.

  Count VI – Violation of Computer Fraud and Abuse Act, 18 U.S.C. § 1030(a)(2)(C) against
                                          RWS

           116.   HomeSource repeats and incorporates each paragraph of this Complaint as if set

  forth fully herein.

           117.   The Computer Fraud and Abuse Act (“CFAA”) prohibits acts of computer

  trespass by those who are not authorized users or who exceed authorized use. It creates criminal

  and civil liability for whoever “intentionally accesses a computer without authorization or

  exceeds authorized access, and thereby obtains ... information from any protected computer.” 18

  U.S.C. § 1030(a)(2)(C).




                                                   15
  7100687 v3
Case 1:18-cv-11970-JBS-KMW Document 54-2 Filed 02/08/19 Page 17 of 27 PageID: 680



           118.   A defendant can run afoul of the CFAA when he or she has no permission to

  access a computer or when such permission has been revoked explicitly.

           119.   RWS never had permission from HomeSource to log in to HomeSource’s systems

  and review non-publicly available information as a HomeSource customer, using the username

  and password of another company.

           120.   HomeSource requires its customers to proactively agree to its Terms before

  logging in, which prohibit giving out the customers’ username and password.

           121.   RWS logged in to HomeSource’s websites using another company’s username

  and password, despite understanding that such conduct was expressly prohibited and

  unauthorized.

           122.   RWS’s conduct caused damage to HomeSource and violated the CFAA.

       Count VII – Violation of Computer Fraud and Abuse Act, 18 U.S.C. § 1030(a)(5)(A)
                                  against Defendant John Doe

           123.   HomeSource repeats and incorporates each paragraph of this Complaint as if set

  forth fully herein.

           124.   John Doe coordinated several DoS and DDoS attacks against HomeSource’s

  computers systems and HomeSource’s customers’ websites that were designed to interfere with

  interstate commerce by dramatically slowing down and/or crashing the websites.

           125.   Through his or her conduct, John Doe knowingly caused the transmission of a

  program, information, code, or command with the intent to cause damage, without authorization,

  to a protected computer system.

           126.   HomeSource’s computer system and customers’ websites are a protected

  computer under the CFAA because they are used in interstate commerce.




                                                 16
  7100687 v3
Case 1:18-cv-11970-JBS-KMW Document 54-2 Filed 02/08/19 Page 18 of 27 PageID: 681



             127.    As a direct result of John Doe’s conduct, HomeSource has suffered at least $5,000

  in damages in the past year through analyzing, investigating, and responding to the hacking,

  DoS, and DDoS attacks.

             128.    By reason of the foregoing, HomeSource is entitled to injunctive relief, damages,

  attorneys’ fees and costs, and further relief as the Court deems just and proper.

                                         PRAYER FOR RELIEF

             WHEREFORE, Plaintiff HomeSource prays for relief and judgment, and requests that the

  Court:

             (A)     enter judgment against RWS and John Doe and in favor of HomeSource with

  respect to each claim for relief alleged in this Complaint;

             (B)     award HomeSource injunctive relief, treble damages and its costs and attorneys’

  fees, pursuant to the Lanham Act; and

               (C)   award such other and further relief as the Court deems just and proper.

                                         JURY TRIAL DEMAND

             Plaintiff, The HomeSource, Corp., hereby demands a trial by jury for all issues that are so

  triable.

                                                    Respectfully submitted,

                                                    FLASTER/GREENBERG P.C.


  Dated: February 8, 2019                     By: /s/ Alexis Arena
                                                  Alexis Arena, Esq.
                                                  Eric R. Clendening, Esq.
                                                  1810 Chapel Avenue West
                                                  Cherry Hill, NJ 08002
                                                  (856) 661-1900
                                                  Fax: (856) 661-1919
                                                  alexis.arena@flastergreenberg.com
                                                  Attorneys for Plaintiff


                                                     17
  7100687 v3
Case 1:18-cv-11970-JBS-KMW Document 54-2 Filed 02/08/19 Page 19 of 27 PageID: 682




                         EXHIBIT A
Case 1:18-cv-11970-JBS-KMW Document 54-2 Filed 02/08/19 Page 20 of 27 PageID: 683




     From: RetailDeck <info@RetailerWebServices.com>
     Date: July 20, 2018 at 1:33:39 AM EDT
     To:
     Subject: another update: what's happening with RetailDeck and ADC



                                A lot has happened in just a few short days. Here are the latest developments from   Email not displaying correctly?
                                today, July 19th.                                                                    View it in your browser.




                                                   2
Case 1:18-cv-11970-JBS-KMW Document 54-2 Filed 02/08/19 Page 21 of 27 PageID: 684




                             Breaking News: new communication from ADC
                             As of this evening, we still haven't received any communication directly from Ken Miele.
                             We are still anxious to receive an answer to those three simple and important
                             questions. But we did receive this email from the ADC office:

                             "ADC has turned the Retail Deck Inventory Feed files back on for all dealers. RWS should
                             receive files for each dealer in the next scheduled run at 12:15PM.

                             Please feel free to, not only populate the dealers websites with the information
                             but, reestablish all Retail Deck account access as well."


                             Your RetailDeck account has been reinstated.
                             Our team has been busy monitoring the feeds, reinstating RetailDeck accounts and
                             testing all integrations. Every ADC member should now have access to RetailDeck with
                             current inventory/pricing information. If you cannot log into your account or see anything
                             amiss, please contact us right away by responding to this email or calling 800-417-2799
                             ext 1 for support.


                             RetailDeck will warn you if your feed is not current:
                             When you log into RetailDeck (store owner and store admin accounts only), you will see a



                                           3
Case 1:18-cv-11970-JBS-KMW Document 54-2 Filed 02/08/19 Page 22 of 27 PageID: 685




                             yellow bar across the top of your screen if we have not received a feed for your store
                             within the last 60 minutes. It would look like this:




                             If you do not see a yellow warning bar, that means all is well and your data is current. This
                             automated warning system will remain in place moving forward for your continued peace
                             of mind.


                             We've been asked a lot of questions about the images with
                             "Plessers.com" on HomeSource websites:
                             One of the videos we shared last night (this one specifically) showed HomeSource
                             websites displaying product images with a Plessers.com watermark. Plessers is a NECO
                             member that makes their own website. Here are the most common questions we received
                             today about that and the facts to answer them.


                             Q: Are those images still there...and how many are there?


                                           4
Case 1:18-cv-11970-JBS-KMW Document 54-2 Filed 02/08/19 Page 23 of 27 PageID: 686




                             We did a little digging and found a lot more than we expected; see what we found in this 6
                             minute video about these images.


                             Follow Up: Our investigation unearthed a possible major
                             security concern with HomeSource sites. We have alerted
                             ADC and HomeSource.
                             You can learn more about it in the same video from above.


                             Q: Has HomeSource ever done anything like this before?
                             Public trials are part of the public record; anyone can view the official documents and
                             transcripts of the lawsuits a company and their officers have been involved in. The White
                             family, owners of HomeSource and similar other businesses, appear to have a history of
                             their business relationships ending in lawsuits against them.

                             They were found guilty of making negligent misrepresentations about the capabilities
                             of their software in a federal lawsuit (Civil Action No. 3:12-CV-0090). In a unanimous
                             decision, the jury awarded their customer – Furniture Distributors Inc, a chain of furniture
                             stores – $450,000. The judge later deemed the counter-claims they alleged along the way
                             “totally meritless” and ordered them to pay Furniture Distributors Inc fifty thousand dollars
                             to reimburse attorney fees in addition to the four hundred fifty thousand dollars already
                             awarded them at trial. The honorable Judge Graham C. Mullen wrote:

                             “Defendant failed to offer any evidence in support of this proposition. Defendant argues
                             that it believed it had a basis for these claims at the time they were brought, but certainly it
                             discovered that they were meritless at some point before trial. Its persistence in pressing
                             these claims through discovery and depositions—and submitting them as issues for trial—
                             amounts to a bad faith prosecution of the claims and justifies an award of attorney fees in
                             this case.”




                                           5
Case 1:18-cv-11970-JBS-KMW Document 54-2 Filed 02/08/19 Page 24 of 27 PageID: 687




                             Despite the ruling, Furniture Distributors Inc sued Homesource again when
                             Homesource failed to make any of the payments ordered (Case 3:15-CV-00313). In
                             this federal lawsuit, their former customer alleged the White family fraudulently
                             transferred assets to prevent having to pay the judgement and engaged in unfair and
                             deceptive trade practices.

                             Their 2nd suit against the Whites cited yet another federal lawsuit Homesource was
                             involved in at the time (Case 3:15-CV-00122). This suit was filed by Martin Salas, a
                             consultant Homesource hired after the previous judgement to sell their products and assist
                             in the transferring of assets, when he alleges Homesource failed to pay his outstanding
                             compensation of $10,000/month and document the ownership stake he was promised in
                             the White family entities. You can read his account in Exhibit B.

                             The ownership of the Homesource app software itself appears to be in question
                             throughout these cases. During these federal lawsuits, the Whites alleged it is really
                             owned by their retired school-teacher mother, Phyllis White. They produced 2 short and
                             unsophisticated documents outlining a fifty thousand dollars per year plus 20% of sales
                             royalty agreement. During Phyllis’ deposition she did not know or could not recall:

                                   the name of the software
                                   what the software does
                                   when she acquired it
                                   who developed it
                                   if whoever gave it to her had the right to do so
                                   who drafted the license agreement
                                   how long the agreement is
                                   where the agreement is




                                          6
Case 1:18-cv-11970-JBS-KMW Document 54-2 Filed 02/08/19 Page 25 of 27 PageID: 688




                                   or what the agreement entailed.

                             And despite the signed license agreements that were furnished during these cases, in
                             lines 3 – 7 of page 59 of her deposition, Phyllis states she was not aware of even
                             executing any agreement to license her app or accounting software to Homesource and
                             its president Greg White.




                             These matters are far from ancient history as they were just recently resolved; the last
                             document is dated August 30th, 2016.


                             Q: Did ADC know about HomeSource's checkered legal
                             history?
                             We have tried diligently to keep these communications strictly factual. We have no facts to
                             share with you on this one. But we do have an opinion:




                                           7
Case 1:18-cv-11970-JBS-KMW Document 54-2 Filed 02/08/19 Page 26 of 27 PageID: 689




                             ***Opinion Editorial by Jim Kane***
                             In my opinion, I think the likelihood ADC leadership was aware of HomeSource's past
                             legal transgressions is very small. I find it hard to believe that anyone aware of this legal
                             history would choose to place this company and these individuals in the position of high
                             trust that goes along with operating eCommerce websites or a platform that handles
                             sensitive and confidential information. Also, although this information is a matter of public
                             record, it did take quite a bit of effort to locate. I believe they were unaware of these facts.




                             Several ADC members have asked for help connecting with
                             other members that have concerns about the events of this
                             week:
                             We don't want to presume, overstep or share contact information without your explicit
                             permission. If you would like to be connected with other concerned members, click the
                             button below and supply your contact information. We'll let you connect without us in the
                             middle.




                             We would be thrilled to work with ADC:
                             The last few days have been challenging, but let us be clear. We would be thrilled to work



                                           8
Case 1:18-cv-11970-JBS-KMW Document 54-2 Filed 02/08/19 Page 27 of 27 PageID: 690




                             with ADC on deeper ordering integration, improvements to RetailDeck, the introduction of
                             AdRocket to power vendor-funded digital advertising like we have done to great success
                             with Intercounty, and any other projects that will help ADC members succeed in this
                             rapidly changing retail environment. Our door is open. The welcome mat is out.


                             If you have more questions for us:
                             You are welcome to respond to this email or call us.

                             - Jim Kane, CEO and Founder of RWS
                             - and Jennie Gilbert, COO




                             unsubscribe from all emails




                                               9
